SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

277
CAF 15-00955
PRESENT: PERADOTTO, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN,


IN THE MATTER OF MICHAEL P. EASLEY, JR.,
PETITIONER-APPELLANT,

                      V                                          ORDER

KIARA L. RAMOS, RESPONDENT-RESPONDENT.


ELIZABETH CIAMBRONE, BUFFALO, FOR PETITIONER-APPELLANT.

AUDREY ROSE HERMAN, ATTORNEY FOR THE CHILD, KENMORE.


     Appeal from an order of the Family Court, Erie County (Mary G.
Carney, J.), entered May 11, 2015 in a proceeding pursuant to Family
Court Act article 6. The order granted the petition for visitation
only to the extent of permitting correspondence.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    March 24, 2017                      Frances E. Cafarell
                                                Clerk of the Court